                                                                            USDCSDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                                            DOC#:
                                                                            DATE F-IL-
                                                                                     ED-:   k-,~,2-.,-/+ ~1
VINCENT YIP, et al., Individually and On
Behalf of All Others Similarly Situated,                          ORDER

                                   Plaintiffs,
                                                                  16-CV-6467 (RMB)
                 -Against-

CONCORDIA INTERNATIONAL CORP., et al. ,

                                   Defendants.
--------------------------------------------------------------X

        Class Counsel filed a letter on October 16, 2019 informing the Court that the Claims

Administrator "transmitted to all Authorized Claimants by check or wire transfer their pro rata

shares of the Net Settlement Fund" on October 11 , 2019, and "distributed fees and expenses to

Settlement Class Counsel as this Court awarded them" on October 15, 2019, as well as the

Claims Administrators' fees and expenses, in accordance with the Court' s direction to file "a

written update as to the status of payments fifty-five (55) days from the date of entry of' the

September 10, 2019 order approving the settlement.

        The Court directs the Clerk of the Court to close this case and the consolidated member

case 16-CV-6749.



Dated: New York, New York
       February 12, 2020                                                i?~B
                                                             RICHARD M. BERMAN, U.S.D.J.
